DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 08/18/2021 wherein: claims 1-3, 6-12, and 15-20 were amended, no claims were canceled, and no new claims were added. Accordingly, claims 1-20 are now pending.
Response to Arguments
Applicant’s arguments, filed on 08/18/2021, with respect to 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made in view of the amended limitations.
Applicant’s arguments, filed on 08/18/2021, with respect to 101 rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 08/18/2021, with respect to the 103 rejections of claims 1-30 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Claim Objections
Claims 1, 9, 10, 18, and 19 are objected to because they recite, “each of the one or more agents” instead of “each of the one or more agents that are in the second set of agents but not in the first set of agents.” In addition, Claims 1, 10, and 19 recite, “on planned trajectories” instead of “on the first planned trajectory and the second planned trajectory”. Appropriate correction is required to maintain consistency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite,
“ a plurality of agents” in the second paragraph of the claims, and then recite “a first set of agents” and “a second set of agents”: these terms are indefinite because it is unclear if the first and second sets of agents recited later in the claims are the same as, part of, or different from the plurality of agents recited previously; in other words, it is unclear how the first and second agents relate to the plurality of agents recited beforehand; [for examination purposes, the first and second set of agents are considered part of the plurality of agents]
“an environment” in in the second paragraph of the claims, and then recite, “a scene of the environment”: this term is considered indefinite because it is unclear what the scene of the environment comprises, includes, or excludes that distinguishes it from the environment as a whole; therefore, it is unclear if the scene of the environment is a specific variable portion of the whole environment as perceived by sensors of the autonomous vehicle (constrained by the ranges of these sensors) for example, or if it is a predefined portion of the environment with predefined limits/boundaries;
“at a current time point”: the term “current” in this limitation is a relative term which renders the claim indefinite.  The term "current" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity the time point is current (is it current with respect to the travel time of the autonomous vehicle, or current with respect to the time at which data is collected regardless of the motion of the autonomous vehicle). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“process an input” in the second paragraph of the claims, and then recite, “providing the first state data as input” and “providing the second state data as input”; these limitations are considered indefinite because it is unclear if the provided input in the form of first and second state data belongs to, is part of, or different from the input processed or shown to be processed previously [for examination purposes, the first and second state data are considered to refer to the input processed in the previous recitation];
“generate as output” in the second paragraph of the claims and then recite, “obtain as output… a first and second planned trajectory”: these limitations are considered indefinite because it is unclear of the obtained output in the form of planned trajectories belongs to, is part of, or different from the output generated previously [for examination purposes, the output in the preamble is interpreted to refer to the importance scores, while the output recited later on is interpreted to refer to the outputted/planned trajectories];
“given that the first/second set of agents are present in the scene of the environment with the autonomous vehicle at the current time point”: this limitation is considered indefinite because it is unclear if, using this statement, the applicant is reinforcing/repeating the previously mentioned recitation that the first/second set of agents are present in the scene of the environment with the autonomous vehicle at the current time point (the term “given that” provides the intuition that the 
“ a relative impact of the agent”: there insufficient antecedent basis for an agent in the claims; while the claims recite one or more agents, first set of agents, second set of agents, and plurality of agents, it is unclear if this agent belongs to any of these categories or is a separate agent irrelevant to those categories; [for examination purposes, this agent is interpreted to refer to each of the one or more agents that are in the second set of agents but not in the first set of agents, by virtue of this statement being recited right before this term];
“generating training data” in the second paragraph of the claims, and then recite, “generating a training  example”, and “training the …learning model on the training data”: these limitations are considered indefinite because it is unclear if and how the training example is relevant to the training data recited herein, especially that the last limitation in the claims specify that the learning model is trained on the “training data” and not the “training example”, while the training example is the one that comprises the data representing the agents and their respective importance scores [for examination purposes, the training example is interpreted to include training data];
“a label defining a ground truth importance score of the agent”: this limitation is indefinite because it is unclear how the ground truth importance score is different from the relative importance 
Claims 2, 11, and 20 recite:
“a third set of agents”: this term is indefinite because it is unclear if the third set of agents recited herein is the same as, part of, or different from the plurality of agents recited in the preamble of the independent claims from which these claims depend; in other words, it is unclear how the third set of agents relate to the plurality of agents recited beforehand; [for examination purposes, the third set of agents are considered part of the plurality of agents];
“providing the third state data as input to the planning subsystem”: this limitation is considered indefinite because it is unclear if the provided input in the form of third state data belongs to, is part of, or different from the input processed or shown to be processed in the preamble of the independent claims [for examination purposes, the third state data are considered to refer to the input processed in the previous recitation];
“obtaining as output”: this limitation is considered indefinite because it is unclear if the obtained output in the form of planned trajectory belongs to, is part of, or different from the output generated in the preamble of the independent claims [for examination purposes, the output in the second paragraph of the claims is interpreted to refer to the importance scores, while the output recited later on is interpreted to refer to the outputted/planned trajectories];
Claims 3 and 12 recite:
“the same scene”: there is insufficient antecedent basis for a same scene in the claims nor in the claims from which these claims depend; furthermore, it is unclear if this same scene relates to the scene of the environment recited in the independent claims or not;
“the scene”: this term is indefinite because it is unclear if it refers to the scene of the environment recited in the independent claims or refers to “the same scene” recited earlier in the claims rendering the metes and bounds of the claims indefinite;
[for examination purposes, “the same scene”, and “the scene” both refer to the scene of the environment recited in independent claims].
Claims 4, 5, 13, and 14 recite, “the scene”. This term is indefinite because it is unclear if it refers to the “same scene” recited in claims 3 and 12 from which these claims depend, or to the scene of the environment recited in the independent claims.
Claims 2-9, 11-18, and 20 depend from claims 1, 10, and 19, include all of their limitations, and do not cure their deficiencies. Therefore, these claims are rejected under the same rationale.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669